Citation Nr: 9903361	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for an organic 
brain syndrome, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
trauma of the cervical spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for right shoulder 
girdle myofascial pain syndrome, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefits sought.  
The veteran, who had active service from January 1982 to 
February 1987, appealed that decision, and the case has been 
referred to the Board for review.


FINDINGS OF FACT

1.  The veteran perfected an appear from a February 1996 
rating decision which denied an evaluation in excess of 30 
percent for organic brain syndrome.

2.  The veteran stated clearly in his February 1996 notice of 
disagreement that he desired a 50 percent evaluation for his 
organic brain syndrome.

3.  In January 1997, an RO hearing officer granted a 50 
percent evaluation for organic brain syndrome.

4.  The veteran's cervical spine displays slight loss of 
range of motion.

5.  The veteran is right handed.
6.  The veteran's right shoulder displays flexion to 180 
degrees, extension to 10 degrees, and rotation from 30 
degrees to 100 degrees.

7.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The specified disability rating sought for the veteran's 
organic brain syndrome was granted by an RO hearing officer 
in January 1997, and therefore, the issue of an increased 
evaluation for this disability no longer exists as a matter 
for appellate review.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. § 20.101 (1998); AB v. Brown, 6 Vet. App. 35 
(1993).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of trauma of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.40, 4.71a, Diagnostic Code 5290 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for right shoulder girdle myofascial pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.40, 4.71a, Diagnostic Code 5201 (1998).

4.  The criteria for a total evaluation based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations and for a 
total rating due to individual unemployability are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that a mere allegation that a service-connected 
disability has increased in disability is sufficient to 
render the claim well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that sufficient 
relevant facts have been properly developed, and that the VA 
has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

By way of background, the veteran was a passenger in a motor 
vehicle that was involved in an accident that occurred in 
December 1983.  A line of duty investigation was conducted, 
and the veteran's injuries were deemed to be in the line of 
duty, without willful misconduct.  The veteran's service-
connected disabilities at issue stem from that accident.  
Service medical records further reveal that the veteran is 
right handed.

I. Organic Brain Syndrome

Generally, it is presumed that, when a veteran raises the 
issue of entitlement to an increased disability evaluation, 
he or she seeks the maximum benefit allowed by law unless 
there is an indication that the veteran seeks only a 
specified increase.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Where there is no clearly expressed intent to limit 
the appeal to entitlement to a specific disability rating for 
a service-connected disorder, the RO and the Board are 
required to consider all available ratings for that 
condition.  Id. at 38 (citing 38 C.F.R. § 20.204(c), (only 
claimant or authorized representative may withdraw notice of 
disagreement); 38 C.F.R. § 20.202 (claimant will be presumed 
to be in agreement with any statement of fact which is not 
specifically contested); 38 C.F.R. § 20.302 (c) (where appeal 
has been perfected, the response to a supplemental statement 
of the case is optional and is not required.)  The pertinent 
law provide that "[t]he appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case.  The benefits 
sought on appeal must be clearly identified."  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).

A July 1988 rating decision granted service connection for an 
organic brain syndrome as a result of the veteran's in-
service motor vehicle accident, awarding a 10 percent 
disability evaluation.  A June 1993 rating decision raised 
the disability evaluation to 30 percent, and the February 
1996 rating decision on appeal denied a rating in excess of 
30 percent.  The veteran stated clearly in the notice of 
disagreement received in February 1996 that he was seeking a 
50 percent disability evaluation for his organic brain 
syndrome, as he believed that he was considerably impaired by 
that disability.  In January 1997, an RO hearing officer 
granted a 50 percent evaluation for this disability.  

In the instant case, the veteran expressed a clear intent to 
limit the claim for an increased evaluation for an organic 
brain syndrome to 50 percent.  38 U.S.C.A. § 7105(d)(3) (West 
1991).  Subsequently, the veteran was granted this benefit.  
As the specified disability rating sought for this disability 
was granted by the RO, the claim for an increased evaluation 
for this disability no longer exists as a matter for 
appellate review.

II. Residuals of Trauma of the Cervical Spine

In February 1995 the veteran sought physical therapy for neck 
pain at the VA.  The veteran's in-service injury was noted in 
the resulting treatment record.  The veteran reported 
intermittent numbness of the hand, and neck stiffness.  
Objectively, sensation was normal in both the upper and lower 
extremities, and range of motion of the neck was 50 percent 
of possible flexion.  The impression was hypermobility of the 
cervical area with muscle spasms, as was degenerative joint 
disease with intermittent radicular symptoms.  At the time of 
a follow-up physical therapy later in February 1995, the 
veteran's flexion of the neck was 20 to 30 degrees.

In conjunction with this current claim, the veteran was 
afforded a VA orthopedic examination in December 1995.  The 
resulting report noted subjective complaints of localized 
pain in his neck and arm weakness.  Objectively, the veteran 
had normal reflexes and 5/5 motor strength.  Postural 
abnormalities were not seen, nor were fixed deformities.  
Range of motion was characterized as normal, and there was no 
evidence of pain on motion.  While there was no visual 
evidence of neurological involvement, the examiner referenced 
an MRI study, which was positive for disc involvement.  
Degenerative joint disease at the C5-6 and C6-7 levels was 
diagnosed.  

In September 1996, the veteran was provided a hearing before 
an RO hearing officer.  The veteran related that he has pain 
on motion in his neck.  Specifically, the veteran testified 
that if he turned his head too quickly he would experience 
pain.  In addition, the veteran stated that his neck pain 
resulted in numbness in his arms.

In October 1998, the veteran was provided a hearing before 
the undersigned Member of the Board sitting at the RO in 
Chicago.  The veteran indicated that the range of motion of 
his neck was limited due to pain, and that spasms were also 
present.  The veteran further testified that he sometimes had 
difficulty in pouring a cup of coffee because of pain in his 
shoulder.  

The veteran's residuals of trauma of the cervical spine have 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1998).  That Diagnostic Code provides that a 10 percent 
evaluation is warranted when loss of range of motion of the 
cervical spine is characterized as slight, while a 20 percent 
evaluation is warranted when loss of range of motion is 
characterized as moderate.  A 30 percent evaluation, the 
highest under that Diagnostic Code, is warranted when loss of 
range of motion is characterized as severe.

In light of the above evidence, the Board finds that an 
evaluation in excess of the current 10 percent evaluation is 
not warranted.  In this respect, while the veteran was noted 
to have a 50 percent of possible flexion in early February 
1995, range of motion had increased by the end of the month 
with physical therapy.  Further, by December 1995, range of 
motion was considered to be normal by a VA examiner.  
Nonetheless, the veteran's complaints of pain at the 
examination do not appear to have been discounted.  Looking 
at the above in context, the Board would note that the 
current 10 percent evaluation envisions functional loss of 
range of motion due to pain.  Thus, as the veteran most 
recently displayed full range of motion, albeit with pain, 
the Board must find that the preponderance of the evidence is 
against this claim.

III. Right Shoulder Girdle Myofascial Pain Syndrome

Service connection for right shoulder girdle myofascial pain 
syndrome was granted in June 1993, and a 10 percent 
evaluation was assigned for this disability, by analogy, 
under 38 C.F.R. § 4.73, Diagnostic Code 5301 (1998).  The 10 
percent evaluation was based in large part on complaints of 
pain.  As a result of this claim, the veteran's shoulder was 
evaluated at a VA examination in December 1995.  The veteran 
reported the presence of pain in his right shoulder with 
overhead lifting.  Objectively, a fixed adduction resistance 
was positive, and an impingement sign was also positive.  
However, at the time of the examination there was no 
swelling, or deformity.  Range of motion studies were 
performed, with flexion to 180 degrees and extension to 10 
degrees, and rotation from 30 degrees to 100 degrees.  

The RO continued the 10 percent evaluation under Diagnostic 
Code 5399-5301 in the February 1996 rating decision on 
appeal, basing its decision in large part on the results of 
the December 1995 VA examination.  In so doing, the RO cited 
the absence of swelling, deformity or other impairment, as 
well as some limitation of motion.

In September 1996, the veteran was afforded a hearing before 
an RO hearing officer.  The veteran related that his shoulder 
was painful, and that such was injured in the same accident 
that led to his other service connected disabilities.

As noted above, the veteran provided testimony to the 
undersigned Member of the Board in October 1998.  The veteran 
related that this service connected disability affected his 
range of motion, and that his right shoulder hurt.

In light of the above, the Board finds that an evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998) would 
more accurately evaluate the level of disability attributable 
to this service connected disability.  Towards that end, the 
Board would note that Diagnostic Code 5301 is generally used 
to evaluate shell fragment or gunshot wounds.  Under 
Diagnostic Code 5201, limitation of motion of the dominant 
arm, in this case the right arm, to the shoulder level 
warrants a 20 percent evaluation.  More severe loss of range 
of motion would warrant a higher evaluation.

In light of the above, the Board finds that the preponderance 
of the evidence is against a higher evaluation.  In this 
regard, the veteran's flexion and extension were almost full 
at the time of his December 1995 VA examination, and while 
rotation was limited, the veteran could rotate past his 
shoulder.  Finally, the Board would again note that the 
current 10 percent evaluation has been assigned based upon 
complaints of pain.  Thus, the Board must find that the 
preponderance of the evidence is against this claim.

IV. Conclusion

In denying the veteran's claims for increased evaluations for 
his orthopedic disabilities, the Board has also taken into 
account pain, as is required under the provisions of 38 
C.F.R. § 4.40, 4.45 and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
loss due to pain in cases supported by adequate pathology.  
In this case, however, the 10 percent disability evaluations 
assigned to his service connected orthopedic disorders have 
considered the veteran's complaints of pain on motion.  In 
sum, the Board finds that a 10 percent evaluation is the 
highest schedular evaluation warranted for the veteran's 
service connected orthopedic disorders.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board would 
point out, however, that in Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to award an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  In the instant case, however, the schedular 
criteria do provide for a rating for individual 
unemployability, which is discussed below.  In this case, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

V. Individual Unemployability

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, multiple injuries incurred from the same single 
accident are to be considered a single disability.  38 C.F.R. 
§ 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

As noted above, the veteran's disabilities at issue resulted 
from a single motor vehicle accident.  As such, under 
38 C.F.R. § 4.16(a), they are to be considered one disability 
for evaluating an individual unemployability claim.  The 
veteran is currently 60 percent disabled, applying the 
combined ratings table found at 38 C.F.R. § 4.25 (1998), and 
thus, he meets the initial threshold requirements of 
38 C.F.R. § 4.16(a).

The question remains, however, as to whether his service-
connected disabilities render him unable to obtain and retain 
substantially gainful employment.  The February 1996 rating 
decision on appeal and February 1996 statement of the case 
made reference to photocopied statements from the Office of 
Personnel Management and the United States Postal Service 
that the veteran submitted in support of his claim.  Even 
after a thorough review of the claims file, these statements 
do not appear to be incorporated in the claims file.  
Apparently, these statements would show that the veteran was 
denied employment.  For the reasons that follow, the absence 
of these statements is not dispositive in this claim.

In August 1995 the veteran sought VA treatment for his 
psychiatric problems resulting from the motor vehicle 
accident.  The resulting treatment record noted that the 
veteran was alert and oriented, but displayed stuttering 
speech.  The veteran's serial sevens were described as good, 
and he was able to abstract simple proverbs.  Both auditory 
and visual hallucinations were denied.  The veteran, however, 
did describe mood swings and decreased memory, as well as 
losing employment because of temper and mood problems.  An 
October 1995 treatment record also noted that the veteran had 
problems with impulse control and memory problems.

As part of his now-dismissed claim for an increased 
evaluation for an organic brain syndrome, the veteran was 
afforded a VA neurological and peripheral nerve examination 
in December 1995.  The veteran reported problems with recall 
of past events and keeping track of current days.  In 
addition, the veteran reported difficulty remembering things 
unless he wrote down reminders.  Objectively, the examiner 
stated that the veteran was oriented to all three spheres, 
and that his speech was clear and fluent.  He could recall 
three out of three items after three to five minutes.  

In September 1996, the veteran was provided a hearing before 
an RO hearing officer.  The veteran related that he had 
difficulty with memory and mood swings that at times would 
deteriorate into violence.  The veteran also testified that 
some of his medications resulted in drowsiness.  The veteran 
continued that he had not been employed full-time since 1990, 
but that he had been able to work part-time until February 
1996.

In October 1998, the veteran was afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  The 
veteran brought an October 1998 statement from a VA physician 
to that hearing, waiving RO consideration of the additional 
evidence.  38 C.F.R. § 20.1304(c) (1998).  The VA physician 
stated that he had been treating the veteran for about six 
months, and that the VA Chicago medical center had been 
providing mental health treatment to the veteran since 1995.  
The VA physician continued that the veteran demonstrated easy 
distractibility, decreased attention span, decreased 
concentration and looseness of association.  To that end, the 
VA physician stated that the veteran could not complete a 
short thought with any ease.  While receiving medication, 
which was listed, the VA physician stated that these only 
lessened, but did not eliminate, psychiatric manifestations 
of the organic brain syndrome.  In sum, the VA physician 
clearly opined that it would be difficult to picture an 
employment situation that the veteran could engage in, 
referencing his organic brain syndrome.  

The veteran substantially repeated his previous testimony 
before an RO hearing officer to the undersigned.  
Specifically, the veteran related memory problems and violent 
outbursts.

In light of the above, the Board finds that the veteran's 
service-connected disabilities would preclude substantially 
gainful employment.  In this respect, the Board would note 
that the veteran does have memory problems, which have never 
been discounted by examiners or treatment providers, and has 
problems with unprovoked violence.  While the veteran was 
able to perform to some level of satisfaction to VA 
examiners, the Board finds the VA physician's statement dated 
in October 1998 to be particularly persuasive.  In this 
regard, that physician had the opportunity to observe the 
veteran over an extended period of time, six months, and 
could see the veteran's health picture, particularly his 
mental health picture, in context.  The VA physician's 
opinion was that the veteran was unemployable.  A review of 
other VA records, in particular VA examination reports, does 
not reflect that other VA physicians have ever fundamentally 
disagreed, finding that the veteran would indeed be 
employable.

Based upon the above, and in particular the VA examiner's 
opinion, the Board finds that the available documentation 
reflects that the veteran's service-connected disabilities 
preclude substantially gainful employment.  In finding the 
veteran individually unemployable, the Board does acknowledge 
that the veteran has reported part-time work during the 
pendency of this claim.  However, as noted above, marginal 
employment is not equivalent to substantially gainful 
employment.  38 C.F.R. § 4.16(a).


ORDER

The claim for an increased evaluation for organic brain 
syndrome is dismissed.

An increased evaluation for residuals of trauma of the 
cervical spine is denied.

An increased evaluation for right shoulder girdle myofascial 
pain syndrome is denied.

A total evaluation based upon individual unemployability, due 
to service-connected disabilities, is granted, subject to the 
provisions governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


